1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   CLAUDIA MEDINA,                               ) Case No.: 1:19-cv-00345 DAD JLT (PC)
                                                   )
12                 Plaintiff,                      ) ORDER WITHDRAWING THE WRIT
                                                   ) OF HABEAS CORPUS AD
13          v.                                     ) TESTIFICANDUM ISSUED FOR
                                                   ) CLAUDIA MEDINA, CDCR #X-02413
14   SCOTT KERNAN, et al.,
                                                   )
15                 Defendants.                     )
                                                   )
16                                                 )

17          On April 11, 2019, the Court issued a writ of habeas corpus ad testificandum to secure the

18   attendance of Claudia Medina, aka Isaac Medina, at a settlement conference in this matter. (Doc. 12)

19   However, the Court has vacated the conference. Accordingly, the Court ORDERS that the writ of

20   habeas corpus ad testificandum issued for Claudia Medina, aka Isaac Medina, is WITHDRAWN.

21
     IT IS SO ORDERED.
22
23      Dated:    April 25, 2019                             /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
